Citation Nr: 9912403	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-14 075	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $3,141.91, including the 
question of whether the overpayment was properly created.  

(The issue of whether new and material evidence sufficient to 
reopen a claim for service connection for defective hearing 
in the left ear is the subject of a separate remand order.)


REPRESENTATION

Appellant represented by:	Martin Streit, Attorney


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 17, 1992, decision by a Committee on 
Waivers and Compromises (COW) at the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran request for waiver of recovery 
of an overpayment of compensation in the amount of $10,656, 
finding that recovery of the indebtedness would not be 
against equity and good conscience.  The veteran testified at 
a hearing before a member of the Board at the RO on August 
29, 1997, in connection with his appeal.  The appeal was 
remanded to the RO on April 15, 1998, for additional 
evidentiary development and adjudication.  The case has been 
returned to the Board for further review on appeal.  


REMAND

Disability compensation was overpaid to the veteran in the 
amount of $10,656 as a result of the continuation of monthly 
payments at an erroneous rate following the reduction of the 
percentage evaluation assigned for a service-connected 
disability, bilateral external otitis.  Compensation was 
originally awarded for otitis externa at the 10 percent rate 
from April 24, 1974.  Effective October 1, 1976, the 10 
percent rating was reduced to noncompensable following a 
reexamination of the veteran in June 1976 but the payments 
were not terminated to reflect the rating reduction.  
A suspension was eventually effectuated from December 1, 
1990, after checks sent to the veteran's address were 
returned as undeliverable.  The compensation award was then 
terminated retroactively from October 1, 1976, resulting in 
creation of the overpayment.  

In reviewing the matter on appeal on April 15, 1998, the 
Board pointed out that, in view of the veteran's contention 
that he had never received notice of the discontinuation of 
benefits in 1976, the issue of whether the overpayment had 
been properly created required adjudication by the RO, 
namely, a determination as to whether creation of the 
indebtedness was solely the result of VA administrative 
error.  See 38 U.S.C.A. § 5112(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.500 (1998).  The Board also pointed out that 
before the issue of entitlement to waiver of a properly 
established overpayment could be considered, the propriety of 
the amount of the overpayment must also be confirmed.  To 
effectuate these objectives, the Board remanded the case in 
order for the RO to prepare an administrative decision 
regarding the propriety of the overpayment, prepare an audit 
to verify the correct amount of the overpayment, and obtain 
current financial information from the veteran.  If the 
determinations regarding the propriety of the overpayment and 
entitlement to waiver were adverse to the veteran, a 
supplemental statement of the case was to be prepared.  

The COW reviewed the case on August 11, 1998, and granted a 
partial waiver of the overpayment in the amount of $7,514.09 
but found that denial of waiver of the remaining balance of 
$3,141.91 would not be against equity and good conscience.  
None of the other actions requested by the Board were 
undertaken.  

The obligation of the RO to implement instructions by the 
Board was discussed in a decision of the United States Court 
of Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, the 
right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which would 
subject them to the direct mandates of the 
Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered by 
the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, 
the remand orders of the Board or this 
Court are not complied with, the Board 
itself errs in failing to ensure 
compliance. . . . The Court takes this 
opportunity to remind the Secretary that 
the holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.  See Tobler v. 
Derwinski, 2 Vet. App. 8 (1991).  
(Emphasis supplied)

The ruling in Stegall requires that the appeal be again 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

The granting of a partial waiver of the original overpayment 
does not eliminate the need for completion of the actions 
requested previously by the Board when the amount was larger.  
The basis for the partial reduction is not shown in the 
record nor can the basis for computing the remaining amount 
be verified.  The RO did not prepare an audit of all or part 
of the overpayment, make a determination as to the propriety 
of creation of all or part of the overpayment, or prepare a 
supplemental statement of the case.  

Accordingly, the case is remanded to the RO for completion of 
the various actions previously requested, as follows:  

1.  The RO should prepare an audit of the 
remaining overpayment charged to the 
veteran following the August 1998, COW 
decision.  The audit should show each of 
the following:  

a.  The first day on which 
compensation was erroneously 
paid to the veteran. 

b.  The last day on which 
compensation was erroneously 
paid to the veteran.  

c.  The amount of compensation 
actually paid to the veteran 
during the period of the 
overpayment.  

d.  The amount of compensation 
that should have been paid 
during the period of the 
overpayment.  

2.  The RO should obtain current financial 
information from the veteran which includes 
all family income, expenses, and assets.  

3.  The RO should prepare an administrative 
decision with respect to the question of 
whether creation of the overpayment in this 
case was due solely to VA administrative 
error.  The decision should squarely address 
the veteran's contention that he did not 
receive notice of the discontinuation of 
compensation in 1976 because the notice was 
mailed to the incorrect address.  The RO 
should make a specific finding as to whether 
it is more likely than not or less likely 
than not that the veteran did in fact 
receive the proper notice.  

4.  If it is found that an overpayment was 
properly created, following completion of 
the foregoing, the COW should consider the 
question of whether the veteran is entitled 
to waiver of recovery of such indebtedness 
pursuant to 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. § 1.965 (1998).  The COW 
should individually consider each one of the 
waiver criteria itemized in 
38 C.F.R. § 1.965 and should articulate the 
extent to which each factor influences the 
decision ultimately made.  If the decision 
is adverse to the veteran, a supplemental 
statement of the case which fully sets forth 
the basis for the determination reached, 
with citation of all applicable law and 
regulations, should be prepared and a 
reasonable period of time should be provided 
for a reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1996).  


